DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Publication No. 2017/0167025 A1; hereinafter Ahn)
	With respect to claim 8, Ahn discloses a micro LED transfer head, comprising: a head unit including a plurality of through-holes [410] passing therethrough from top to bottom (See Figure 18), with a pressure-deformable material [200] provided in each of the through-holes; and a pressurizing member [410] provided at an upper portion of the head unit and including a protrusion (see Figure 11A-B), wherein the protrusion is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2017/0167025 A1; hereinafter Ahn) in view of Chen (U.S. Publication No. 2018/0342407 A1)
	With respect to claim 1, Ahn discloses a micro LED transfer head, comprising: a head unit including a plurality of through-holes [410] formed by passing therethrough from top to bottom (see Figure 18), 	Ahn fails to disclose wherein a thermo-deformable material is provided in each of the through-holes such that micro LEDs are held onto surfaces of the thermo-deformable materials.
	In the same field of endeavor, Chen teaches wherein a thermo-deformable material [51] is provided in each of the through-holes such that micro LEDs are held onto surfaces of the thermo-deformable materials (see ¶[0049]; PDMS).	The integration of thermos-deformable material into the transfer head of Ahn allows for increased adhesion for picking up micro LEDS, ensuring secure transfer (See ¶[0049-0050]). Therefore, it would have been obvious to one of ordinary skill in the art 
	With respect to claim 2, the combination of Ahn and Chen discloses wherein a support part of the head unit is configured of at least one anodic oxide sheet [200] (see Ahn Figure 5A).
	With respect to claim 3, the combination of Ahn and Chen discloses wherein the thermo-deformable materials [51] provided in the respective through-holes are supported by a support part of the head unit [50], the support part surrounding the thermo-deformable materials (See Chen Figure 9).
	With respect to claim 7, the combination of Ahn and Chen discloses wherein the thermo-deformable material is polydimethylsiloxane (PDMS) (see Ahn ¶[0049]).
	With respect to claim 9, Ahn discloses a micro LED transfer head, comprising: a head unit including a plurality of through-holes passing [410] therethrough from top to bottom (See Figure 18), with a pressure-deformable material [200] provided in each of the through-holes; and a chamber [410] provided at an upper portion of the head unit and in which pressure is controlled, wherein when the pressure in the chamber is controlled to a high-pressure state, the pressure-deformable materials provided in the respective through-holes are expanded and the devices are held onto surfaces of the expanded pressure-deformable materials, and when the pressure in the chamber is controlled to a low-pressure state, the pressure-deformable materials are contracted and the devices are detached from the surfaces of the contracted pressure-deformable materials (See ¶[0082 and ¶0094]).. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2017/0167025 A1; hereinafter Ahn) in view of Chen (U.S. Publication No. 2018/0342407 A1) as applied to claim 1 above, and further in view of Schwarz et al. (U.S. Publication No. 2019/0252350 A1; hereinafter Schwarz)
	With respect to claim 4, the combination of Ahn and Chen fails to disclose wherein a temperature control means is provided at an upper portion of the head unit.	In the same field of endeavor, Schwarz teaches wherein a temperature control means is provided at an upper portion of the head unit (see ¶[0120]).	The implementation of a temperature control allows for individualized segment transfer by heating and cooling segments (see ¶[0120-0122]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 5, the combination of Ahn, Chen and Schwarz discloses wherein the temperature control means is a fluid, and when the thermo-deformable materials are expanded by temperature control of the fluid, the micro LEDs are held onto the surfaces of the expanded thermo-deformable materials, and when the thermo-deformable materials are contracted by temperature control of the fluid, the micro LEDs 
	With respect to claim 6, the combination of Ahn, Chen and Schwarz discloses wherein the temperature control means is a thermo-conductive film [210,220], and when the thermo-deformable materials are expanded by the thermo-conductive film, the thermo-deformable materials hold the micro LEDs, and when the thermo-deformable materials are contracted by the thermo-conductive film, the thermo-deformable materials detach the micro LEDs. (see Schwarz ¶[0120-0122], ¶[0150] and Chen ¶[0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bedell et al. (U.S. Patent No. 10,002,856 B1) discloses a micro LED transfer device.
Jeung et al. (U.S. Publication No. 2018/0204973 A1) discloses a micro LED transfer device.
Wu et al. (U.S. Publication No. 2018/0096878 A1) discloses a micro LED transfer device
Zou et al. (U.S. Publication No. 2017/0338199 A1) discloses a micro LED transfer device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818